529 Pa. 435 (1992)
604 A.2d 1023
Barbara ODOM and Jerome Odom
v.
CAROLINA CASUALTY INSURANCE COMPANY and Keystone Insurance Company.
Appeal of CAROLINA CASUALTY INSURANCE COMPANY.
Supreme Court of Pennsylvania.
Argued March 10, 1992.
Decided April 16, 1992.
Wallace J. Knox, Matthew J. McLaughlin Knox, McLaughlin, Gornall & Sennett, P.C., Erie, for appellant.
John W. McCandless, Erie, for Keystone Ins. Co.
Robert C. Ward, Erie, for Barbara Odom and Jerome Odom.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
CAPPY, J., files a concurring opinion.
CAPPY, Justice, concurring.
I concur in the result reached by the Majority in its per curiam affirmance. However, I do not agree that our decision in Azpell v. Old Republic Insurance Co., 526 Pa. 179, 584 A.2d 950 (1991) is controlling. See, Hackenberg v. *436 Transp. Authority, 526 Pa. 358, 586 A.2d 879 (1991), (Concurring and Dissenting opinion, Cappy, J.).